Citation Nr: 0732975	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-40 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status-post arthroscopic lateral release, left 
knee. 

2.  Entitlement to service connection for status-post 
arthroscopic lateral release, right knee (right knee 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from April 1985 to 
April 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The veteran testified before the undersigned at a 
videoconference hearing at the RO in March 2006.  The 
transcript is included in the record. 


FINDINGS OF FACT

1.  Status-post arthroscopic lateral release, left knee is 
manifested by moderate patellofemoral crepitus and grinding 
with discomfort throughout the range of motion; however, 
there is no showing of subluxation, instability or arthritis.  

2.  A right knee disability, including an arthroscopic 
lateral release of the right knee, was exhibited and treated 
prior to the veteran's service entry.

3.  The evidence of record clearly shows that right knee 
disability did not undergo an increase in severity during 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for status-post arthroscopic lateral release, 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5259 (2007). 

2.  The right knee disability pre-existed service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection and for a 
higher evaluation; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

In the May 2005 rating decision, the RO granted service 
connection for status-post arthroscopic lateral release, left 
knee, assigning an initial disability rating of 10 percent.  
The veteran expressed disagreement with the disability rating 
assigned in a June 2005 notice of disagreement.  The veteran 
was issued a statement of the case (SOC) in July 2005 and a 
supplemental statement of the case (SSOC) in October 2005.  
The SOC and SSOC provided detailed information to the veteran 
about the pertinent laws and regulations.  He was also 
advised of the evidence necessary to establish entitlement to 
a higher rating under the applicable rating schedule 
provisions, a discussion of the relevant evidence of record, 
as well as the reasons and bases for the disability ratings 
assigned.  Consequently, the Board finds that VA complied 
with the procedural statutory requirements of 38 U.S.C.A. §§ 
5104(b) and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of the initial increased 
ratings on appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess, supra.   For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Each disability must be 
viewed in relation to its history, with an emphasis on the 
limitation of activity imposed by the disabling condition.  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  If an unlisted condition is encountered, 
it is rated under a closely related disease or injury in 
which the functions affected, the anatomical localization, 
and the symptomatology are closely analogous.  38 C.F.R. § 
4.20.

Since the initial grant of service connection, the status-
post arthroscopic lateral release, left knee has been 
assigned a 10 percent rating.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board will thus consider entitlement to "staged 
ratings" in this case.

By way of history, the veteran received treatment in service 
for left knee problems.  He underwent an arthroscopic 
procedure in 1994 and then a lateral release in 2004.  In a 
May 2005 decision, the RO assigned a 10 percent rating under 
DC 5259 for status-post arthroscopic lateral release, left 
knee.  Under DC 5259 for symptomatic removal of semilunar 
cartilage, 10 percent is the maximum rating available.  38 
C.F.R. § 4.71a, DC 5259.  A higher rating under this 
diagnostic code is unwarranted as he is currently receiving 
the maximum schedular rating.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, where the diagnostic code is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).
  
The Board has considered other relevant criteria relating to 
the left knee.  Although a 20 percent rating is available 
under DC 5258 for symptoms of dislocated semilunar cartilage; 
this has not been demonstrated in the service medical records 
or on VA examinations performed in February 2005 and October 
2005.  Therefore, consideration under DC 5258 is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5258.

A 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability. A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  The February 2005 
VA examination reported no heat, redness, swelling, effusion 
or drainage of the knee.  The drawer test and McMurray's test 
were within normal limits.  There was no recurrent 
subluxation, locking pain, joint effusions or crepitus.  The 
veteran exhibited complete range of motion, with no 
limitation due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  

The October 2005 VA examination report noted no effusion, 
normal varus/valgus testing.  Negative drawer.  The joint was 
stable.  The veteran exhibited moderate patellofemoral 
crepitus and grinding with discomfort throughout the range of 
motion.  Gait was not antalgic.  The veteran does not exhibit 
even slight subluxation or lateral instability to warrant a 
higher rating under DC 5257.  

The veteran's representative argued at the hearing that the 
veteran should be considered for a higher rating based on 
arthritis changes in the left knee with painful motion. (T. 
24).  The veteran testified that he has increased pain, 
fatigue, and weakness in the left knee as a result of 
repetitive use.  (T. 21).  There is no showing of arthritis 
on x-ray report dated in October 2005.  38 C.F.R. § 4.71a, DC 
5003.  In addition, the veteran has exhibited full range of 
motion in the left knee, and the October 2005 VA examination 
specifically indicated that on repetitive motion testing, 
there was no fatigue, decreased range of motion, increased 
pain, weakness, or incoordination.  

The Board acknowledges the severity of the veteran's left 
knee disability.  The veteran's subjective complaints of 
instability, popping or catching of the joint going up and 
down stairs are noted.  (T. 18).  However, a higher initial 
disability rating in excess of 10 percent under the pertinent 
regulations is not supported by the clinical evidence at any 
time during the claims period.  See Fenderson, supra.

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Right Knee Disability

The veteran asserts that his right knee disability is related 
to his period of active duty.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

In this case, the veteran's representative argues that the 
veteran should be presumed to be in sound condition for his 
right knee upon entry into active service.  The Board 
disagrees.  A pre-service examination performed in July 1984 
found no disqualifying defects or communicable diseases on 
evaluation.  However, the veteran was examined again in March 
1985, prior to entry into active service, and was found 
disqualified based upon a right knee problem.  According to 
the clinical records, the veteran injured his right knee 
playing tennis in July 1984.  An arthroscopic lateral release 
was performed.  A February 1985 clinical record noted a 
diagnosis of osteochondrial right patella with loose bodies, 
right knee.  The veteran underwent two weeks of therapy.  The 
physician indicated that the veteran's right knee problem had 
resolved with no pain or swelling noted on evaluation.  
However, the veteran was positive for crepitus of patella.  A 
March 1985 consultation report indicated that examination 
revealed full, painless motion with no tenderness, no 
swelling, and no laxity of ligaments.  The veteran squatted, 
duck-walked, and walked on knees well.  The physician 
determined that the prognosis was good.  

The report of physical examination for purposes of entry into 
service, dated in May 1985, specifically noted a clinical 
abnormality of the right knee.  The physician indicated that 
there was adequate range of motion and strength.  There were 
no deformities with two surgical scars.  While the injury was 
not considered disqualifying for entry into service, the 
right knee disability was noted on clinical evaluation.  
Thus, the presumption of soundness does not attach in this 
case.  See 38 U.S.C.A. § 1111. 

The next step of the inquiry is to determine whether the pre-
existing right knee disability was aggravated in service.  A 
pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is clear and 
unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease. 3 8 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre- existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The United States Court of Appeals for Veterans Claims has 
consistently stated that "temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Service medical records show that an October 1985 evaluation 
of the right knee was positive for crepitus and tenderness.  
The diagnosis was right knee problem, chronic.  A December 
1985 evaluation noted positive patellar compress.  The 
assessment was flare-up of patellar pain.  The plan was to 
stop activities that were painful.  A periodical non-flying 
physical examination report dated in March 1990 noted no 
abnormalities involving the right knee.  A June 1994 physical 
therapy consultation noted complaints of bilateral knee pain, 
left knee worse than right knee.  No known injury.  A March 
1996 evaluation noted negative right knee effusion, but 
positive tenderness of the lateral and medial meniscus.  
There were no other complaints involving the right knee noted 
in the service medical records.  Physical examinations 
performed in June and November 2004 reported normal range of 
motion with no effusion or positive Lachman's or McMurray 
findings.  The November 2004 report reflects popping during 
range of motion, but did not specify whether it was right or 
left knee.  

VA afforded the veteran two examinations for his disability.  
In February 2005, the VA physician diagnosed chronic right 
knee pain post surgery.  Clinical evaluation was otherwise 
normal.  In October 2005, the VA physician noted that the 
veteran has had occasional tendonitis problems since his 
surgery in 1984, and then over the past two years, the 
veteran complained of pain in the right knee with frequent 
climbing into and out of aircrafts and carrying boxes and so 
forth.  The veteran complained of grinding, some locking, 
catching, and popping.  According to the report, the veteran 
never exhibited decreased range of motion, fatigue, weakness, 
or incoordination with any flare ups.  He did not have any 
true flare ups, but just constant discomfort.  Evaluation 
revealed no abnormalities other than patellofemoral crepitus 
and discomfort with motion testing, especially at the extreme 
of flexion motion.  

Upon review, the veteran's pre-existing right knee disability 
was not permanently increased during active service.  As 
noted above, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  While service medical records document 
complaints of right knee pain with positive signs of 
crepitus, particularly in the 1980s and the early 1990s, 
there was no suggestion in the record of an increase in the 
underlying pathology.  The Board notes that crepitus of the 
patella was reported on evaluation in February 1984, prior to 
entry into service.  Examinations performed in 2004 failed to 
show any clinical abnormalities involving the right knee.  
Examinations performed after service were negative for 
abnormality, other than pain and crepitus of the patella 
during motion testing.  The veteran exhibited full range of 
motion of the right knee without instability and function 
remains quite good.  In sum, examinations performed at the 
time of separation from active service and a year after 
separation from service showed no permanent increase in the 
veteran's pre-existing right knee disability, nor any 
additional abnormalities involving the right knee that were 
not already shown prior to entering into service.  

In addition, the evidence fails to show any specific injury 
to the right knee during service.  The veteran testified that 
there was no trauma involving his right knee in service.  (T. 
22).  Based upon the above, the evidence shows that there was 
no permanent aggravation in service of his pre-existing right 
knee disability.

As there is no competent evidence that the veteran's pre- 
existing right knee disability permanently increased in 
severity during service, service connection is unwarranted.

The Board acknowledges the veteran's assertion that his right 
knee was essentially aggravated in service as a result of 
performing his duties as a mechanic.  (T. 11).  The Board 
also recognizes that the veteran sought treatment in service 
for his right knee (T. 11-12) and that he was consulted about 
having another surgery on his right knee in service (T. 22).  
The veteran is competent to describe his perception of knee 
symptoms, however, he does not possess the competence to 
diagnose disability or conclude that underlying disability 
was aggravated permanently in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The medical evidence 
fails to show any abnormalities involving the right knee that 
did not already pre-exist service.  There is no record of any 
surgery performed on the right knee in service.  Further, 
although not noted on entrance examination, the medical 
evidence showed crepitus of patella and complaints of right 
knee pain.  These were the only abnormalities noted on VA 
examinations performed in 2005.  

In sum, the Board concludes that the veteran's right knee 
disability existed prior to service and did not permanently 
increase in severity during service.  As the preponderance of 
the evidence is against the claim for a higher rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert at 50.


ORDER

An initial disability rating in excess of 10 percent for 
status-post arthroscopic lateral release, left knee is 
denied. 

Service connection for status-post arthroscopic lateral 
release, right knee (right knee disability) is denied.


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


